UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended June 30, 2009 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to Commission File Number: 333-126748 AULTRA GOLD INC. (Exact name of small business issuer as specified in its charter) NEVADA 98-0448154 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 120 North 5th Street
